DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US2012/0213250) in view Pearce et al. (NPL "A systematic investigation of the thermoelectric stability of Pt–Rh thermocouples between 1300 °C and 1500 °C" hereinafter Pearce). 
	Regarding claims 1, 14, 15, 19, and 20, Snyder teaches a thermocouple drift compensation method/apparatus (Seebeck coefficient: abstract, para 74) comprising: 
positioning a thermocouple in a chamber (para 16, 62); during a pre-aging time period that the thermocouple is positioned in the chamber: controlling a temperature of the chamber (cylinder 406 Fig 4A, para 62); and recording a plurality of temperature readings of the thermocouple at a plurality of times during the pre-aging time period (Fig 5); calculating a temperature drift of the thermocouple over the pre-aging time period based on the plurality of temperature readings (para 74); (determining a model of the calculated temperature drift, the model comprising a time-based exponential expression); and configuring a thermocouple compensation circuit with the model (linear drift: para 74).  Snyder teaches measuring plurality of thermocouples (para 34).
However, Snyder does not teach determining a model/calibration of the calculated temperature drift, the model comprising a time-based exponential expression

Pearce teaches measuring thermocouple drift based on measured data and fitting data using polynomial fit (page 557)
Both Snyder and Pearce teach modeling/fitting thermocouple data and finding different coefficient of the model.
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to include a fit model as taught by Pearce according to known mathematical model to yield a predictable result of thermocouple calibration.  Regarding exponential fit, it’s another mathematical model and representing data in different model would have been obvious for a POSITA for predictable result.
With respect to claim 6 and 7, Snyder teaches the pre-aging time period comprises a predetermined time period independent of a measured amount of an oxidation growth on a set of conductors of the thermocouple (para 53).   Regarding time-period depends on a measurement amount of growth, Snyder teaches oxidation happens between different thermocouples (para 53) and measuring drift at different time period (Fig 5)

Regarding claim 8, Snyder teaches the temperature is greater than or equal to about 500 degrees Celsius during the pre-aging time period (Fig 5).  
	With respect to claim 9, Snyder does not teach the temperature is in a range between about 800 degrees Celsius and about 1200 degrees Celsius during the pre-aging time period.  
However, it would have been obvious to one of ordinary skill in the art at the time of invention was made to select appropriate thickness/temperature ranges for commercial success. Furthermore, where the range of article sizes disclosed in the prior art envelopes the recited range, and there is no showing of criticality of the recited range, such recited range would have been one of ordinary skill in the art.  In re Reven, 390 F.2d 997, 156 USPQ 679 (CCPA 1968).  Regarding pad made of silicone, it is known to one skilled in the art to manufacture electronic components from silicon and it is commercially available at the time of invention was made.

Regarding claim 10, Snyder teaches the pre-aging time period is in a range between about 48 hours and about 120 hours (up to 15 hours Fig 5).  

With respect to claim 11, 12, 13, both Snyder and Pearce teach fitting the temperature drift to a model and finding related parameters.   Fitting data to different models and finding related coefficients, including exponential, is known to PHOSITA and obvious to try for predictable result.

Regarding claim 16, Snyder teaches the time-based exponential expression corresponds to a modeled temperature drift of the pre-aged33 (RCA12549-US) thermocouple during growth of the oxidation layer on a set of conductor elements of the pre-aged thermocouple (para 53).  

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (US2012/0213250) in view Pearce et al. (NPL "A systematic investigation of the thermoelectric stability of Pt–Rh thermocouples between 1300 °C and 1500 °C" hereinafter Pearce) as applied to claim 14, further in view of Mitchell et al. (8,220,990 hereinafter Mitchell). 
	Regarding claims 17, 18, the combination (Snyder modified by Pearce) does not teach the temperature drift compensation circuit configured to send the modified temperature reading to an engine controller of an engine via at least one of a wired or a wireless electrical connection.  
Mitchell teaches transferring sensor data to an engine controller wirelessly (col 1 lines 43-63).
Therefore, it would have been obvious to a person of ordinary skill in the art (POSITA) before the effective filing date of the claimed invention to transfer data wirelessly as taught by Mitchell into the combination for centralized monitoring for improved monitoring for ease of monitoring.

Allowable Subject Matter
Claim 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.
 	Skifton et al. (NPL "Optimization of heat treatment and calibration procedures for high temperature irradiation resistant thermocouples" hereinafter Skifton) teaches a temperature drift modeling for thermocouples.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855